DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Second swivel hook “16” does not appear to be annotated in the illustration of Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 recites “said first end having a second coupling at said second end”. This is unclear, and Examiner has proceeded with examination under the interpretation that Applicant meant to recite -said first member having a second coupling at said second end-. Applicant should revise the limitations as intended in order to overcome this rejection.
Claim 2 line 3 recites “at least one strap member configured to be circumferentially disposed said first member and second member”. This is unclear, and Examiner has proceeded with examination under the interpretation that Applicant meant to recite -at least one strap member configured to be circumferentially disposed around said first member and second member”. Applicant should revise the limitations as intended in order to overcome this rejection. 
Claims 3-9 are similarly rejected due to dependency on claims 1 and 2 above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 8317667 B1).
Regarding claim 1: Thomas discloses a combination pet leash and exercise apparatus comprising: a first member (200), said first member being elongated in form (Fig. 1), said first member having a first end (204) and a second end (202), said first member having a first coupling (240) present at said first end, said first end having a second coupling (240) at said second end, a second member (210), said second member being adjacent said first member (200, Fig. 1), said second member having a first end (204) and a second end (202), said second member being releasably secured to said first member in a first configuration of the pet leash and exercise apparatus (as seen in Fig. 1, releasably secured together via 250/251), said second member being manufactured from an elastic material (abstract); a handle member (350), said handle member being operably coupled to said first end (204) of said first member (200) and said first end (204) of said second member (210) in the first configuration of the pet leash and exercise apparatus (Fig. 1); and wherein in a second configuration of the pet leash and exercise apparatus the first end of the first member is disengaged from the handle member (Could be disengaged by removing from carabiner 251).
Regarding claim 2: Thomas discloses the limitations of claim 1 as shown above.
Thomas further discloses and further including at least one strap member (300), said at least one strap member configured to be circumferentially disposed around said first member (200) and said second member (210) in the first configuration of the pet leash and exercise apparatus (Fig. 1).
Regarding claim 3: Thomas discloses the limitations of claim 2 as shown above.
Thomas further discloses a first ring member (230), said first coupling (240) being secured to said first ring member (Fig. 1)
Regarding claim 4: Thomas discloses the limitations of claim 3 as shown above.
Thomas further discloses a first fastener (251), said first fastener being secured to said first end (204) of said second member (210) and said first ring member (230) in the first configuration (Fig. 1).
Regarding claim 5: Thomas discloses the limitations of claim 4 as shown above.
Thomas further discloses wherein in said second configuration, said first coupling (240) is disengaged from said first ring member (230) (This configuration could be met by simply disengaging 240 from 230).
Regarding claim 6: Thomas discloses the limitations of claim 5 as shown above.
Thomas further discloses a second ring member (230), said second ring member being secured to said second end (202) of said first member (200).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claim 6 above and further in view of Arzola (US 20160074728 A1).
Regarding claim 7: Thomas discloses the limitations of claim 6 as shown above.
Thomas discloses the claimed invention except for wherein said first coupling and said second coupling are swivel hooks. It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the carabiners of Thomas in favor of swivel hooks, since the equivalence of carabiners and swivel hooks for their use in the coupling art and the selection of any known equivalents to swivel hooks would be within the level of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to substitute the carabiners in favor of swivel hooks as doing so would allow for greater rotation when using the apparatus to exercise. 
However if Applicant disagrees with Examiner’s interpretation, then Arzola teaches wherein said coupling is a swivel hook (Para 125, “For example, a hook member may include one or more spring hooks, non-swivel hooks, swivel hooks, swivel head connectors, swivel rings, ring snap hook, bolt snaps, double end bolt snaps, trigger snaps, marine hooks, push gate hooks, lobster hooks, u-sleeve hooks, wire gate hooks, clips, s-clips, d-rings, rings, carabiners, etc”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the carabiners as disclosed by Thomas with the interchangeable fasteners as taught by Arzola so as to provide different forms of exercise for the user in order for the user to determine different kinds of results, such as to allow for increased range of motion offered by the swivel hook over a carabiner. 
Regarding claim 8: the modified reference teaches the limitations of claim 7 as shown above.
Modified Thomas further discloses wherein said second member is manufactured from elastic tubing (Col 3 lines 19-20, “Though one embodiment of the exercise apparatus 100 uses elastic tubing for the resistance bands 200, 210, 220”).
Regarding claim 9: the modified reference teaches the limitations of claim 8 as shown above.
Modified Thomas further discloses a second fastener (250), said second fastener being secured to said second end (202) of said second member (210) and said second ring member (230) in the first configuration (Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art not relied upon include leash and exercise apparatuses which teach various elements of applicant’s claimed limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642